67 F.3d 306
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frederick W. EVERTS, Plaintiff-Appellant,v.John COCHRAN, PhD, individually and in his official capacityas program consultant for the Probationary Sex OffenderTreatment Program at the Oregon State Hospital;  RichardYates, individually and in his official capacity as therapysupervisor for the Probationary Sex Offender TreatmentProgram at the Oregon State Hospital;  Stanley F.Mazur-Hart, PhD, individually and in his official capacityas superintendant of the Oregon State Hospital;  StaceyHeyworth, individually and in her official capacity asdeputy district attorney for the County of Multnomah,Defendants-Appellees.
No. 94-36134.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 22, 1995.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Frederick W. Everts, an Oregon state prisoner, appeals pro se the district court's 28 U.S.C. Sec. 1915(d) dismissal without prejudice of his 42 U.S.C. Sec. 1983 action challenging the termination of his treatment at the Oregon State Hospital and consequent revocation of his probation.


3
We review for abuse of discretion a district court's dismissal prior to service of process.  Denton v. Hernandez, 504 U.S. 25, 33 (1992).  We affirm the for the reasons set forth by the district court in its November 8, 1994 order dismissing the complaint.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3